*236Dissenting Opinion.
Howard, C. J.
Being unable to agree with the majority of the court in the conclusion reached by them in this case, I desire, on account of the importance of the questions involved, to give my reasons for dissenting.
The appellees, in their elaborate and carefully prepared briefs, have advanced many arguments, and cited numerous authorities, in support of propositions which do not seem to be at all in dispute. That the power of the legislature over the subject of taxation is a sovereign power and admits of no limitation except that which is imposed by the constitution; that section 1, article 10, of the constitution which declares that “The General Assembly shall provide, by law, for a uniform and equal rate of assessment and taxation; and shall prescribe such regulations as shall secure a just valuation for taxation of all property, both real and personal, excepting such only, for municipal, educational, literary, scientific, religious, or charitable purposes, as may be specially exempted by law,” though mandatory, is not self-executing, but requires legislative action to vitalize its provisions; that it is a legislative power, limited.only by the constitution, to select the subjects of taxation and to provide by lqw rules and'regulations to secure, a just valuation thereof; that article 5 and section 1, article 14 of the amendments to the constitution of the United States strip the State of all power to lay a tax on either person or property, except by authority of law, under which every person within the jurisdiction of the State shall be entitled to the equal protection of the laws and to the due process of the law; that it hni been the policy of the legislature to avoid double taxation wherever possible, and that, while the legisla*237ture might, in the exercise of its plenary taxing power, have imposed double taxation upon any or all taxable property and rights, yet it was not bound to do so; that section 1, article 10, of the constitution of the State makes it the duty of the legislature to prescribe, by law, regulations or methods for the just valuation of all property for taxation, and where the legislature has prescribed such regulations and methods they must be followed; that the .instrumentalities of taxation are purely of legislative origin, and property cannot be valued for taxation by any other authority than that which is selected by the statute; that the powers of government are legislative, executive, and judicial, and, except as to quasi exercise of these powers, no officer .of one department of government can exercise any of the functions of either of the other departments; and that it is presumed that the legislature never intends its enactments to work public inconvenience or private hardships, and, if a statute is doubtful or ambiguous, or fairly open to more than one construction, that construction should be adopted which will avoid such results, all these are propositions to which every one will give his assent, and it is therefore not necessary further to consider what counsel have, with so much learning and ability, advanced in their support.
By clause.first of section 120 of the tax law (section 8538, Burns’ R. S. 1894), it is made the duty of the State Board of Tax Commissioners, “To prescribe all forms of books and blanks used in the assessment and collection of taxes, and to change such forms when prescribed by law, in case any such changes shall be necessary.” And in section 258 of the law (section 8676, Burns’ R. S. 1894), it is further provided that, “The State Board of . Tax Commissioners is hereby authorized to prepare for the use of assessors a more *238complete and perfect form of ‘schedule of property’ than that set out in section 53 of this act, with a view of securing a full assessment of all the property of the State; and all county auditors are directed to use such form, in preparing blanks for the use of assessors.” Acting under the foregoing provisions of the statute, the state board, in preparing the form of schedule for the year 1897, inserted, under the lists of personal property known as credits, the following questions to be answered by taxpayers holding life insurance policies of the kind indicated: “(7) Number of paid-up life insurance policies, and their value-. (8) Number of non-forfeitable and partly paid-up life insurance policies, and their value- — The contention of the appellees is that the action of the state board, in including these items in the tax schedule form, was- invalid, as a usurpation of legislative authority; while appellants contend that the action of the board was purely administrative, and in compliance with the express authority of the legislature. Appellees do not contend that life insurance policies are not taxable under the constitution, but say that the legislature has never exercised its right to tax them. “We do not contend,” say counsel, “that the legislature does not possess the power to list and value life insurance policies, or the surrender value of such policies, by the enactment of a statute selecting them as subjects of taxation, and prescribing regulations for their just valuation; for the legislative power of taxation extends to all classes of property, tangible and intangible, rights and franchises, to persons, to occupations, and to professions; and, while it may be conceded that the legislature possesses the power to tax life insurance policies, we contend that it has never exercised that power.” Counsel for appellants, on the other hand, while admitting that the *239power to assess and collect taxes, and to establish rules and regulations therefor, is purely a legislative power, subject to the provisions of the constitution; yet contend that the legislature has, in fact, provided for the assessment and collection of taxes on property such as that here in controversy, and has provided all machinery, rules, and regulations therefor. It will be admitted, as contended for by counsel for appellees, citing Hare v. Kennerly, 83 Ala. 608, 3 South. 683, that “The power of taxation is inherent in the legislative branch of the government, and constitutional provisions relating thereto are not grants of power, but are limitations upon the exercise thereof.” Our constitution, however, does not assume to grant authority to the legislature to tax property, but rather assumes that the legislature has power to tax all property. What the constitution does is to command that “The General Assembly shall provide, by law, for a uniform and equal rate of assessment and taxation.” And this command, as seems to me, the General Assembly has complied with.
It is practically conceded by appellees that the legislature has no power to exempt any property from taxation, save that only for which express provision is made in the constitution itself, namely: property used “for municipal, educational, literary, scientific, religious, or charitable purposes;” and it is not contended that the property here in question belongs to any of these classes. This court has more than once held that no exemptions from taxation, save those so expressly provided for in the fundamental law, can be made by the legislature. By section 7 of the act of December 21, 1872 (Acts 1872, p. 57, 1 Davis’ R. S. 1876, 73), the legislature had attempted to exempt from taxation property to the amount of $500.00, owned by widows and others there named having less *240than $1,000.00 worth of property; and it was contended that this act was constitutional, as exempting property for charitable purposes; but, in State v. City of Indianapolis, 69 Ind. 375, and Warner v. Curran, 75 Ind. 309, this claim was denied, and, in the first of these cases, it was said: “It is the use of the property for the public benefit which will authorize its exemption from taxation by law. To exempt by law private property, owned by a private citizen, and used for a private purpose, on account of the sex or domestic relation of the owner, is a violation of the constitutional principle that taxation shall be uniform and equal on all property, both real and personal.” Citing also Cooley on Taxation, 153, that “It is difficult to conceive of an exemption law which selects single individuals or corporations, or single articles of property, and, taking them out of the class to which they belong, makes them the subject of capricious legislative favor. Such favoritism could make no pretense to equality; it would lack the semblance of legitimate tax legislation.” So by the act in force March 7, 1887 (Acts 1887, p. 40), substantially re-enacted as section 89 of the tax law (section 8507, Burns’ R. S. 1894), provision was made for the taxation of building and loan associations. And under this statute it was contended, in Deniston v. Terry, 141 Ind. 677, that paid-up or partly paid-up building and loan stock, even where no money had been borrowed upon it, was exempted from'taxation. The court, however, disagreed with this contention, holding that a proper construction of that statute did not require that such stock should be exempted from taxation. “If we .thought otherwise,” is was there said, “we should have to consider the statute itself unconstitutional.” It may be observed that, in that case, the property to be taxed, namely, building and loan stock, had not then, either *241by the legislature or by the State Board of Tax Commissioners, been required to be listed on the schedule as property to be assessed for taxation. Yet it was held that the stock was properly listed by the assessor as omitted property, the court saying: “Such shares of stock are of the apparent value of the money paid upon them to the association, and should be taxed accordingly, as any other credits.” But, if the legislature could not, by positive enactment, exempt from taxation any ptoperty except that explicitly provided for in the constitution, can it be said that it could accomplish this end by simply failing to make any enactment on the subject? Can the legislature do by indirection what it could not do directly? Can it do by silence what it could hot -do by speaking? It would be strange, indeed, if that were possible. However it may be in other jurisdictions, having constitutions different from ours, it must be held under our constitution, that the legislature must do, what it has in fact done, that is, select as the subjects of taxation all property both real and personal, save that only which the constitution itself, for reasons of public policy, provides may be exempted. >
Other apparent exceptions found in the statute, and to which counsel refer with so much confidence, as showing the exercise by the legislature of the right to select property for and exempt it from taxation, otherwise than as provided for in the constitution, are in truth but provisions for avoiding double taxation, or for avoiding attempts to tax property not within the jurisdiction of the State. Senour v. Ruth, 140 Ind. 318, and other like cases relied upon by counsel, give illustrations of such apparent selections and exemptions, but are no authority for holding that any property but that expressly provided for in the consti*242tution can be exempted from taxation. But it is said that the constitution, though mandatory, is not self-executing, and requires that the legislature should provide for the assessment and taxation of all property, and should prescribe rules and regulations to secure a just valuation for that purpose. This is conceded; but it is manifest from the statute that the legislature has performed this duty, in relation to the property under consideration, as well as all other property. By section 3 of the tax law, section 8410, Burns’ R. S. 1894), the legislature has literally obeyed the mandate of the constitution, by selecting for taxation: “All property within the jurisdiction of this state, not expressly exempted.” And by section 5 of the same law (section 8412, Burns’ R. S. 1894), it has made provision for all the exemptions authorized by the constitution, namely: of property used “for municipal, educational,' literary, scientific, or charitable purposes.” By thus expressly naming the particular property to be exempted, the General Assembly has, by necessary implication, forbidden the exemption of any other property from taxation. The maxim, express!o unius exelusio alterius, could find no apter illustration. Fletcher v. Oliver, 25 Ark. 289. Indeed, it must be apparent that, had the legislature gone no further than the two sections referred to, in naming the property to be taxed, and had it then made provision for proper assessing and collecting offi cials, the scheme would have been a sufficient compliance with the constitutional requirements. Even counsel for appellees admit as much, saying: “We do not doubt that if the State desired to comprehend in one broad scheme of taxation all property, both tangible and intangible, it had the power to do so; and under such a scheme the cash surrender value of life insurance policies could have been included among the subjects *243of taxation.” And this is quite in harmony with what is said by Mr. Cooley (Cooley on Taxation, 272), that “The statute may or may not designate what shall be included by the assessors in their estimate; but the taxable property will be indicated in some form, either by the enumeration of what shall be considered taxable property, or by some general provision that all property shall be taxed except what is specifically exempt.” In section 3 of our law, as we have just seen, is found the “general provision that all property shall be taxed” and in section 5 is set out “what is specifically exempt,” as authorized by the constitution. But the legislature has gone, much further than is thus indicated by Mr. Cooley as sufficient. It has provided for a full set of fiscal officers,— township assessors and deputies; county assessors, auditors, treasurers, and boards of review; and an Auditor and Treasurer of State, besides a State Board of Tax Commissioners. It has also classified all the property of the State, assigning to each of the taxing officials and boards certain defined duties as to each class and kind of property. Single items of property, located in one place, and capable of being valued by one man are assigned, in the first instance, to the township assessor. Certain corporate property, of more complicated character, is referred to the county board of review; and still other property, extending beyond the county limits, or throughout the State, and having varying values, difficult to estimate, and affected by questions concerning matters without as well as within the State, are referred to the State Board of Tax Commissioners. In addition, a complete system of review and appeal is provided for, from the lowest to the highest assessing officers. One standard of valuation is provided for all this property, and to be applied without variation by all the taxing officers *244and boards, — the true cash value. Whatever property is to be assessed, and whatever officer or board is appointed to assess it, provision is made in every case for a report or return by the property owner to the assessing officer or board. The assessment is set in motion by the property owner himself. But the officer or board is not bound by any such report, return, or schedule, the same being used as information simply, and as a guide to enable the assessing authority the better to judge of the true cash value of the property. Further provision is made for the listing by the officers and boards of property not fully returned by the owner, or altogether omitted from his schedule. In section 48 of the law (section 8458, Burns’ R. S. 1894), it is provided that the property owner shall, on proper blanks, furnish to the assessor “a full and correct description of all the personal property of which such person was the owner on the first day of April of the current year.” And, further, that the property owner “shall fix what he deems the true cash value thereof to each item of property for the guidance of such assessor, who shall determine and settle the value of each item, after examination of such statement, and also an examination under oath of the party or of any other person, if he deems it necessary. In determining and settling such valuation, he shall be governed by what is the true cash value, such being the market or usual selling price at the place where the property shall be at the time of its liability to assessment, and, if there is no market value, then the actual value.” In this section, the requirement to assess “all property” is repeated.' The property owner is directed to return and value, and the assessor is directed to assess at its true cash value, “all the personal property of which such person was the owner on the first day of April of the current *245year.” We do not need to look to any form of schedule. The direction of the statute is, that “all the personal property” be returned and valued by the owner, and assessed by the assessor. Everything included under the head of personal property must be set down and assessed. Again, in section 50 of the law (Acts 1895, p. 21; section 8460, Burns’ R. S. 1894), credits, no less than chattels, are included in personal property, and required to be returned and taxed. And under credits are named “All bonds, notes, mortgages, accounts, demands, claims, and other indebtedness owing to such person.” Could any more general words be used than these, — “demands, claims, and other indebtedness?” But this is not the only statute that uses these broad words in classifying personal property. In section 1309, Burns’ R. S. 1894 (1285, R. S. 1881), it is said: “The phrase ‘personal property’ includes goods, chattels, evidences of debt, and things in action.” He would, indeed, be a hardy reasoner who should assert, that, although a life insurance policy is a chose in action, a demand or claim which one person has against another; and although the legislature has expressly provided that “all personal property,” including by name “demands and claims,” should be listed and returned for taxation, yet that a life insurance policy is not taxable for want of legislative authority to tax it. A chose in action, as held in People v. Tioga, 19 Wend. (N. Y.) 75, comprehends all demands arising on contract. As defined by Burrill Law Dic., “Chose in action is a thing which a man has not the actual possession of, but which he has a right to demand by action, as a debt or demand due from another.” See, also, Chit. Pr. 99.
In re Denny, 2 Hill (N. Y.) 220, it was said that the word demand was of much broader import than debt, and embraced rights of action beyond those that can *246properly be called debts. And in Gray v. Palmer, 9 Cal. 616, the court said: “The word claim is certainly a very broad term, when used in certain connections and in certain matters. Lord Coke truly says that ‘the word demand is the largest word known to the law, save only, claim; and a release of all demands discharges all rights of action.’ ” See, also, Co. Litt. 291, and Bouvier Law. Dic. In Scott v. Morris, 9 Serg. & R. (Pa.) 123, the court said: “The word demand is very comprehensive. It includes everything which the creditors would have become entitled to recover by suit.”
In 3 Am. and Eng. Ency. of Law, 235, following Rapalje & Lawrence Law Dic., a chose in action is defined to be. “a right of proceeding in a court of law to procure the payment of a sum of money.” As examples of choses in action, policies of insurance are there included with promissory notes, bills of exchange, debts, and annuities; and authority for thus classifying policies of insurance as choses in action is found in Ex parte Ibbetson, 8 Ch. Div. 519, where it is said: “It is clear beyond all argument that a policy of assurance is a ‘thing in action.’” Does it seem reasonable that some such choses in action, as promissory notes, bills of exchange, and debts should be taxable, but that a policy of life insurance, though found in the same class should not be taxable?
It was said by this court in Hutson v. Merrifield, 51 Ind. 24,19 Am. Rep. 722, that: “A policy of insurance is a chose in action governed by the same principlés applicable to other agreements involving pecuniary obligations. * * * A life policy is an agreement to pay a sum of money at the termination of the life insured. The party holding and owning such a policy, whether on the life of another or-on his own life, has a valuable interest in it, which he may *247assign, either absolutely or by way of security, and it is assignable like any other chose in action,” citing Bliss Life Ins. 506, and many other authorities. This holding was approved, in Harley v. Heist, 86 Ind. 196, 44 Am. Rep. 285, where Zollars, J., speaking for the court, said: “That the policy was personal property, under our statute, * * * we think there can be no question. In consideration of the payment of the annual premiums, it contained a definite and fixed promise to pay a definite and fixed amount of money, upon the happening of an event, which was uncertain in nothing except the time when it might occur. Such a policy of insurance is a chose in action, governed by the same principles applicable to other agreements involving pecuniary obligations.” Again, in Amick v. Butler, 111 Ind. 578, Judge Mitchell said: “It has never been seriously questioned but that a person may insure his own life, and by the terms of the policy appoint another to receive the money, upon the event of the death of the person whose life is insured; or, having taken a policy, valid in its inception, that he may in good faith assign his interest in such policy, as in any other chose in action.” Citing a great number of authorities, and adding: “The cases which hold invalid the taking or assignment of insurance policies turn upon the fact that in each case the transaction was found to be merely colorable, and a scheme to obtain speculative insurance. Franklin Life Ins. Co. v. Haward, 41 Ind. 116.” Nor can it be said that a life insurance policy is not a claim or demand, for the reason that no action may be had upon it before the maturity of the policy. A policy of insurance, as we have seen, is a chose in action; and, as held in Haskell v. Blair, 3 Cush. (Mass.) 534, a chose in action does not necessarily import a present right of action, but simply a right not yet reduced *248into possession. As otherwise defined, a chose in action is “a right not reduced to possession,” or “the interest in a contract, which in case of nonperformance, can only be reduced into beneficial possession by an action or suit.” Chit. Bills (12th Am. ed.), 6. Neither is it true that because no money can be realized from a life insurance policy until its maturity, or the death of the insured, it has therefore no taxable value.. A promissory note may not be due for twenty years, or until the death of the maker, yet no one would say that it was therefore without value. And even if a policy could not be sold to pay the delinquent tax assessed upon it, as contended, still, that would, not be a reason to show that it is not taxable. In section 48 of the tax law, as we have seen (section 8458, Burns’ R. S. 1894), provision is made for the assessment at its actual value of property that has no market value. Then in section 4 of the law (8411, Burns’ R. S. 1894), provision is made for the taxation of “goods, chattels, and effects belonging to inhabitants of this State situate without this State.” Yet such goods situate without this State could not be sold for the taxes. As said in Boyer v. Jones, 14 Ind. 354, “the law in question operates upon the owner of the property, he being a resident, and can be enforced against him, although it have no extra-territorial effect.” Taxes due on property may be collected by sale of other property of the owner; and, because a chose in action cannot be sold, it by no means follows that it is without value, or that it is not a claim or demand which one may enforce against another, and which may consequently be assessed and taxed under the statute.
Ahother untenable position assumed by counsel for appellees is, that “all kinds of insurance policies must be taxed or none can be taxed.” It is not a *249question of the particular name of the claim, demand, or chose in action, but of its present value. The insurance policies here proposed for valuation and taxation are not all policies, — not fire, marine, or other like policies, where the insured can receive nothing except in case of loss; not policies which are merely for indemnity and protection in case of loss, and which, therefore, may never have any money value, as there may never be any loss. Neither is it proposed to tax all life insurance policies, but only those that have so far matured as to have an absolute present money value. Whether other insurance policies are of present value, and therefore taxable, is not a question here for decision. The- policies here proposed to be taxed are “paid-up,” and also “non-forfeitable and partly paid-up” life insurance policies. It is with these alone that we are concerned. If the companies are solvent, it is too clear for argument that such policies have an absolute present money value. Whether paid-up or partly paid-up, they are non-forfeitable. The reserve fund of the company is pledged to their payment. “This reserve fund,” as said in New York Life Ins. Co. v. Statham, 93 U. S. 24, “has grown out of premiums already paid. It belongs, in one sense, to the assured who has paid them, somewhat as a deposit in a savings bank is said to belong to the person who made the deposit.” The circumstance that it may be difficult to determine this value is no more controlling than in case of the valuation of any other credit that the assessor is called upon to value and tax. If it is personal property, a credit, a claim, demand, or chose in action, and has a present money value, it must be assessed. “It is a cardinal rule which should never be forgotten,” said Brewer, J., in Adams Ex. Co. v. Ohio State Auditor, 166 U. S. 185, “that whatever property is worth for the pur*250poses of income and sale, it is also worth for purposes of taxation.”
Nor is it any reason why this property should not be taxed that it was not heretofore returned for taxation. The legislature, as we have seen, has provided that all property, not expressly exempted under authority of the constitution, shall be taxed; it has provided, moreover, that all personal property of the class to which this belongs shall be taxed. New forms of property are constantly presenting themselves, and because taxing officers have not had their attention drawn £o this or that species of property it by no means follows that such property should not be taxed as soon as observed or discovered. So it was said by the Supreme Court of the United States in Vicksburg, etc., R. R. Co. v. Dennis, 116 U. S. 665: “The omission of the taxing officers of the State in previous years to assess this property cannot control the duty imposed by law upon their successors, or the power of the legislature, or the legal construction of the statute under which the exemption is claimed.” See, also, Lee v. Sturges, 46 Ohio St. 153, 19 N. E. 560, 2 L. R. A. 556, where it is said: “The fact that this kind of property has not heretofore been listed, affords no reason for continuing to omit it. Laches is not to be imputed to the State.” See, further, Black Interpretation of Laws, at p. 223, and Denney v. State, 144 Ind. 503, at 538, 539, 31 L. R. A. 726.
Counsel for appellees strive to make something out of the case of Riley v. Western Union Tel. Co., 47 Ind. 511. The court there simply decided that the capital stock of an interstate telegraph company could not be taxed in Indiana. That is as true under the law of 1891 as it was under the law of 1872. The reason why the telegraph property in this State was not taxable, under the facts stated in the Riley case, is, that the method *251there followed did not segregate the property owned by the company in Indiana from that owned by it in other states. Had the State Board of Equalization then proceeded by the method employed by the state board in 1891 for the assessment of the Indiana property of interstate railroad companies, all objections there made to the tax would have vanished, under the decisions of this court, and those of the Supreme Court of the United States in the Backus cases.
Another contention of counsel for appellees, if I understand it, is that it was a usurpation of legislative authority for the State Board of Tax Commissioners to publish certain “rules and regulations by which the value of life insurance policies is to be ascertained by the assessors.” But, by clause 9 of section 120 of the tax law (section 8538, Burns’ R. S. 1894), the board is not only given the power, but it is made its duty, “To make such rules and regulations as the board shall deem proper to effectually carry out the purposes for which the board is constituted.” One of the purposes for which the board is constituted is stated in clause 3 of said section to be, “To see that all assessments of property in this State are made according to law.” The mere circumstance that it may be difficult to determine the true cash value of any species of property, is not, of-itself, sufficient to show that the legislature must determine by law all the details as to the manner in which the assessment shall be made. Of course, in so far as the legislature has provided a method, that must be pursued. But the details of any method may well be,, in great measure, as, indeed, they have been in many cases, left to be worked out by the practical experience of the administrative officers. As to railroad property, for illustration, the state board is given power in section 137 of the law (section 8555, ^Burns’ R. S. 1894), to assess *252what is denominated railroad track and rolling stock, at its true cash value. -To enable the board to do this, the companies are required to make certain returns as to mileage, rolling stock, capital stock, indebtedness, and listed tangible property in the State. No method, however, as to the manner in which the true cash value shall be determined is given. Yet the board went ahead, and formulated the system of railroad assessment now in use. The method adopted may be stated as follows: Prom the returns made, from evidence given before the board, from standard economic publications, and particularly from a consideration of the bonded indebtedness added to the market value of the capital stock, the whole value of any railroad property, both within and without the State, is determined; and then, for the value in this State, such proportion of the whole value is taken as the mileage of this State bears to the whole mileage. It may be that this system was suggested by sections 79, 80 of the law (sections 8497, 8498, Burns’R.S. 1894),in which provision is made for apportioning the value of the whole line in the State among the several counties, townships, cities, and towns; but the fact remains that the statute, while indicating the data and supplying the machinery, had prescribed no method by which such data and machinery should be used in first determining the whole value of any railroad property within the State. The act simply provided that the board should “assess the railroad property, denominated in this act as railroad track and rolling stock, at its true cash value.” Yet the method so provided by the board, independent as it was of any direction by the legislature, and although, to reach the end in view, the board went so far as to determine the value of the property without as well as within the State, was expressly approved by this court and *253by the Supreme Court of the United States, in Cleveland, etc., R. W. Co. v. Backus, 133 Ind. 513, 154 U. S. 439, 18 L. R. A. 729, and other Indiana tax cases. Nor was the method so adopted unchallenged in those cases; on the contrary, it was there stoutly contended that the system so adopted provided for the taxation of interstate commerce, and also that it imported extra-state values. And the courts ruled expressly against those contentions. If, as counsel well say, the legislature had attempted by law to tax the certificates of stock of railroads and other like companies owning lines partly within and partly without the State, it would have been met at the threshold with the constitutional proposition, that the power of-the State legislature oyer the subjects of taxation stops with the 'limits of the State. “Therefore,” continue counsel, “to provide a method whereby great corporations doing business in this State could be subjected to the taxing power of the State, the value of the intangible property not within the State was considered- in fixing a value to the portion of such intangible property used in connection with the tangible property and contracts with railroad companies within the jurisdiction of the State.” But, as we have seen, it was not the legislature, but the State Board of Tax Commissioners, that adopted this method for the taxation of railroad property. There is nowhere a hint in the law that “the value of the intangible property not within the State” should be considered in fixing a value to the portion of such intangible property which is within the State.
It may be noted that the method thus, without express legislative direction, adopted by the state board, and so approved by the courts, and extolled by counsel, for the assessment and taxation of railroad property, was afterward followed by the legislature *254in providing for' the assessment and taxation of telegraph and other like property. Acts 1893, p. 374 (section 8484, Burns’ R. S. 1894); Western Union Tel. Co. v. Taggart, 141 Ind. 281, 163 U. S. 1, 2 Am. and Eng. Corp. Cas. (N. S.) 187, 5 Am. Elec. Cas. 646.
The rules and regulations for the assessment of. property here in controversy are quite in harmony with the whole scheme of our laws and practice for the assessment of all property. The legislature has simply provided, in obedience to the constitution, that all property not expressly exempted shall be taxed; that it shall be assessed at its true cash value; that different classes of property shall be assessed by different assessors and assessing boards; and that the State Board of Tax Commissioners shall have general supervision over the whole subject of taxation, and shall frame such rules and regulations as may aid in carrying out the purposes of the law. Certainly, therefore, the board ■ might provide rules by which assessors should be guided in determining the true cash value of life insurance policies. Such rules do not, as counsel intimate, deprive the taxpayer of the right, as in other cases, of first returning and valuing his policy at what he believes to be its true cash value. Neither do they relieve the assessor of his duty to assess the same property at what he believes to be such true cash value; but the rules are a practical guide to enable the assessor to arrive at the sole end had in view by the legislature in framing our tax laws, namely, that this, as every other kind of property, should be assessed at its true cash value.
Another argument made by appellees is to be noticed. Section 67 of the tax law (section 8477, Burns’ R. S. 1894), requires that three per cent, of the gross receipts, less losses paid, of all insurance companies not organized under the laws of this State, and doing *255business here, shall be paid in to the State treasury semiannually. Counsel contend that it is but fair to conclude that the legislature intended this three per cent, excise tax to be all the taxation to which such insurance companies should be subject. Had this income been exacted of all insurance companies doing business in this State, whether organized here or elsewhere, there might be more reason in the contention. But the three per cent, tax is laid on foreign insurance companies only, and, from the language of the section, it is plain that the tax so imposed is but for the privilege of doing business in the State, and for the protection of the citizens against irresponsible companies organized under the laws of other states and countries. The license fee thus imposed is not a tax upon the value of property, but upon the right to do business in the State; and its exaction from such foreign insurance companies has no bearing whatever upon the interpretation to be given to provisions of the tax law claimed to require that policies of life insurance should be taxed. Neither is there here any question of double taxation, even if it could be claimed, as it cannot, that double taxation were unlawful. Cooley Taxation, 28, 158, 170; 25 Am. and Eng. Ency. of Law, 67, 68.
What counsel have said of the tax schedule does not seem to be of controlling force. While some form of schedule is a convenience for the taxpayer, to enable him to make return of all his property for taxation, yet the schedule is not a necessary part of the tax law, but only a convenience for its due administration. For nearly sixty years after the organization of the State government, or until 1872, under both the old and the new constitution, no schedule of property was set out in the tax law, but the taxing officers furnished their own forms. R. S. *2561831, p. 426; 1 R. S. 1852, p. 105; .1 Davis’ R S. 1876, 72. When the tax law of 1891 was enacted, the legislature undoubtedly perceived that the old form of 1872 was quite imperfect, many items, almost if not quite obsolete, being retained, while new and much more important items of property, resulting from the increased wealth and development of the State, were wholly omitted. Not only, therefore, was it made the duty of the state board, in section 120 of the law (section 8538, Burns’ R. S. 1894), to prescribe all forms to be used by the taxing officers; but in section 258 (section 8676, Burns’ R. S. 1894), the board was specifically authorized to prepare a more complete and perfect form of schedule of property, thus restoring to the taxing officers the purely administrative function exercised by them without question for more than half a century. Under the constitutional power to “prescribe such regulations as shall secure a just valuation for taxation of all property,” there is mo doubt that any method of taxation prescribed by the legislature must be strictly pursued; but if the legislature commits'such an administrative detail as the preparation of a schedule of property to the taxing officers, the compliance of the officers with such direction will not be any assumption of legislative authority, but rather in obedience to such authority. The laws for taxing property are, however, all independent of the form of schedule. Such form must follow, not make, the law. All that counsel have said as to the wording of the schedule will consequently have but little to do with the question as to-whether paid-up and non-forfeitable life insurance policies are taxable or not. If those policies are taxable under the law, the board did not violate the law by including them in the schedule; if, however, they are not made taxable by the law, they would not become tax- • *257able merely because placed in the schedule, even if the schedule were prepared by the legislature itself. What counsel have said of the schedule may, however, be referred to section 50 of the law (section 8460, Burns’ R. S. 1894), which section prescribes what the schedule shall contain. Clause 15 of section 50 provides for listing “All other goods, chattels, and personal property, not heretofore specifically mentioned, and their value, except property specifically exempt from taxation.” The corresponding, and in fact equivalent, item in the schedule is, “Value of * * * all other property, not specified above, required to be listed.” Counsel say: “The important part of this statement is ‘all other property, not specified above, required to be listed.’ The legislature has left no doubt as to two propositions at least contained in this statement: (1) That it refers to property not specified in the schedule; (2) that it refers to property which is required to be listed by the statute. This is true without construction, because the statute says so. That this general statement was meant to cover property not specified in the schedule which was required to be listed by the law is beyond controversy.” Counsel thus admit that there is some property at least, which, although not mentioned in the schedule, is yet required by the statute to be listed for taxation. It will be conceded, as appellees insist, that the general words in section 50, and also in the schedule formed in pursuance thereof, “all other goods,” “all other property,” following the description and names of particular chattels, will be taken to refer to other property of the same kind already mentioned, — that is, to other chattels. So that, for example, although “agricultural tools, implements and machinery” are mentioned, while such property as harness, and other *258stable and livery goods are omitted, yet the latter must be returned for taxation quite as well as the former. In like manner, while no precious stones but diamonds are mentioned, yet pearls, rubies and all other precious stones, though not mentioned, are taxable quite the same as diamonds. Gold and silver plate and plated ware are mentioned, but gold and silver spectacles, thimbles, pens, pencils, and rings, though not mentioned, will be taxed as well as plate or plated ware, under the general head of “all other goods, chattels, and.personal property, not heretofore specially mentioned.” It is not to be expected that the multitude of forms of personal property can all receive special mention in the law, or even in .the schedule. It is enough if general classes or like kinds of property are named, in connection with the broad requirement that all property shall be taxed. And as to chattels, so also as to credits. Some credits are specifically set out in section 50, and in the schedule, as “bonds, notes, mortgages, accounts.” But these particulars are followed by the general terms, “demands, claims and other indebtedness;” and it could not in reason or justice be said that other demands, claims, or indebtedness than those specifically mentioned should not also be listed, quite the same as bonds, notes or accounts. By the very rule ejusdem generis, so persistently contended for by counsel, it must follow that paid-up or other non-forfeitable life insurance policies must also be listed as credits. See State v. Daniel (Wash.), 49 Pac. 243.
Here may be noted what seems rather an ingenious than an ingenuous assumption by counsel for appellees. In the amendment of 1895 (Acts 1895, p. 24), item third of credits in section 50 of the tax law (section 8460, Burns’ R. S. 1894), is made to read: “All bona fide indebtedness owing to such person, which *259shall be held to mean notes and accounts only.” The word “to” here is so evidently a clerical error for “by” that it would seem that no one could mistake. Item two just preceding, makes provision for listing all indebtedness due to the taxpayer; and counsel would have us believe that the legislature did so foolish a thing in item three as immediately to re-enact what was just enacted in item two. But a moment’s investigation will make it apparent that item three was intended to provide for return of all indebtedness due by the property owner, with a view of deducting the latter indebtedness from the former. So it is provided in section 4 of the tax law (section 8411, Burns’ R. S. 1894), that “personal property shall include,” for the purposes of taxtion, “all indebtedness due to inhabitants of this State above the amounts respectively owed by them;” and a like provision is found in section 114 (Acts 1895, p. 74; section 8532, Burns’ R. S. 1894). In the schedule itself, provision is made for deducting bona fide indebtedness due by the property owner from indebtedness due to him. The legislature deemed it wise to allow as deductions from credits, only such indebtedness as should be covered by notes and accounts; but it was never intended to define all indebtedness as including only notes and accounts. That would be an absurd and inconsistent meaning to give to the statute. See Storms v. Stevens, 104 Ind. 46; Stout v. Board, etc., 107 Ind. 343; Mayor, etc., v. Weems, 5 Ind. 547. The whole superstructure built up by counsel on this clerical error in transcribing the third item of credits from the acts of 1891 to the act of 1895, must therefore tumble to the ground.
To conclude: It is conceded that “paid-up” and “non-forfeitable and partly paid-up” life insurance policies constitute “property.” It is conceded that *260the constitution requires that all property within the jurisdiction of the State should be taxed; and that it is but equitable and just to those who do pay their taxes that the legislature should carry into effect this provision of the constitution. It is further conceded that it was the solemn duty of the legislature to obey this mandate of the constitution, in respect to this as all other property. The legislature has assumed the performance of this duty, by the enactment of the tax laws of the State. If tiñere were a doubt whether, as to any species of property, the constitutional mandate had been obeyed, the court ought to resolve such doubt so as to construe the law to be that the legislature had performed its duty rather than to hold that it had not. But I think that' the case is stronger than this, and that it appears from this opinion that the legislature has, in obedience to its solemn duty, fully provided for the taxation of the property here in controversy. In either case the judgment ought to be reversed.
Monks, J., concurs in the dissenting opinion.